
	

114 HR 4265 IH: Clean Air Implementation Act of 2015
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4265
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mr. Olson (for himself, Mr. Latta, Mr. Cuellar, and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act with respect to national ambient air quality standards, including the
			 2015 ozone standards, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clean Air Implementation Act of 2015. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Timeline for review of national ambient air quality standards.
				Sec. 4. Consideration of technological feasibility.
				Sec. 5. Emissions emanating from outside of the United States.
			
 3.Timeline for review of national ambient air quality standardsSection 109(d) of the Clean Air Act (42 U.S.C. 7409(d)) is amended— (1)in paragraphs (1) and (2)(B), by striking at five-year intervals each place it appears and inserting at 8-year intervals;
 (2)in paragraph (1), by striking the last sentence; and (3)by adding at the end the following:
				
 (3)Whenever the national ambient air quality standard for an air pollutant is revised pursuant to this subsection, the next 8-year interval for such air pollutant under paragraphs (1) and (2)(B) shall be calculated beginning on the date of finalization of such revised standard.
 (4)The Administrator, in consultation with relevant State air quality officials, may review and revise criteria or promulgate new standards earlier or more frequently than required under paragraph (1)..
 4.Consideration of technological feasibilitySection 109(b)(1) of the Clean Air Act (42 U.S.C. 7409(b)(1)) is amended by inserting after the first sentence the following: If the Administrator, in consultation with the independent scientific review committee under subsection (d), finds that a range of levels of air quality for an air pollutant are requisite to protect human health with an adequate margin of safety, as described in the preceding sentence, the Administrator may consider, as a secondary consideration, likely technological feasibility in establishing and revising the national primary ambient air quality standard for such pollutant..
		5.Emissions emanating from outside of the United States
 (a)Consideration of State petitionsSection 179B of the Clean Air Act (42 U.S.C. 7509a) is amended— (1)by redesignating subsections (b) through (d) as (c) through (e), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Balance of evidenceIf a State submits a petition to demonstrate that the standard described in (a)(2) or (c) is met, the Administrator shall consider such petition to be approvable if the preponderance of the evidence indicates that such standard is satisfied..
 (b)Report to CongressNot later than 24 months after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in coordination with the National Academy of Science, shall submit a report to the Congress on—
 (1)the extent to which foreign sources of air pollution impact achievement and maintenance of national ambient air quality standards under the Clean Air Act (42 U.S.C. 7401 et seq.); and
 (2)the extent to which such Act successfully takes such impact into account. (c)Suspension of 2015 ozone standards (1)In generalThe Administrator of the Environmental Protection Agency shall—
 (A)suspend the application and implementation of the 2015 ozone standards until the date on which the report required by subsection (b) is submitted to the Congress; and
 (B)extend each deadline in the rule cited in paragraph (2) for a period equal to the period beginning on the date of enactment of this Act and ending on the date on which the report required by subsection (b) is submitted to the Congress.
 (2)DefinitionIn this subsection, the term 2015 ozone standards means the national ambient air quality standards for ozone published in the rule entitled National Ambient Air Quality Standards for Ozone published in the Federal Register on October 26, 2015 (80 Fed. Reg. 65292).  